Citation Nr: 0120807	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-17 473	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a fracture, second metacarpal, left hand.

2.  Entitlement to an increased (compensable) disability 
rating for an appendectomy scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from June 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 RO rating decision which denied 
compensable ratings for residuals of a fracture, second 
metacarpal, left hand, and for an appendectomy scar.

The veteran requested a hearing before a member of the Board 
by means of video conferencing equipment.  The RO notified 
the veteran by a letter dated in May 2001 of the date, time, 
and place to report for the video hearing which was scheduled 
for June 2001, but the veteran failed to report for the 
hearing.  The VA has met all due process requirements with 
regard to affording the veteran an opportunity to testify at 
a hearing.

The veteran submitted a notice of disagreement with a July 
1999 rating decision denying service connection for a right 
ankle disability.  A statement of the case was issued in 
October 1999, and the veteran did not complete his appeal to 
the Board by filing a substantive appeal.  Therefore, the 
Board does not have jurisdiction to review on appeal the 
claim for service connection for a right ankle disability.  
38 U.S.C.A. § 7105(a), (c), (d) (West 1991) ("Appellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished . . . ."); 38 C.F.R. § 20.200 (2000).


FINDINGS OF FACT

1.  Residuals of a fracture, second metacarpal, left hand, 
are manifested by subjective complaints of pain in the hand 
and objective findings of no ankylosis or limitation of 
motion of the hand, of the tips of the fingers being able to 
approximate the tip of the thumb and the median transverse 
fold of the palm exactly, of good ability to grasp objects 
with strength and dexterity, and of no loss of function of 
the left hand due to pain.

2.  The appendectomy scar is manifested by slight tenderness 
on palpation.

3.  There are no extraordinary factors associated with the 
residuals of a fracture, second metacarpal, left hand, or 
with the appendectomy scar productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for 
service-connected residuals of a fracture, second metacarpal, 
left hand, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5223 (2000).

2.  The criteria for a compensable rating of 10 percent, but 
not higher, for a service-connected appendectomy scar have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Fracture, second metacarpal, left hand:  With regard to the 
claim for a compensable ratings for residuals of a fracture, 
second metacarpal, left hand, the Board notes the service 
medical records reflect that the veteran sustained a simple 
fracture to the second metacarpal of the left hand in service 
in May 1944.  He underwent a closed reduction of the fracture 
with Kirschner wire fixation and application of a plaster 
cast.  No complaints or findings regarding the fractured 
second metacarpal were shown during the remainder of service 
including on the November 1945 separation examination report.

The veteran claimed service connection for residuals of the 
injury to the left hand in May 1960 and service connection 
has been in effect since that time.  A May 1960 report from a 
private physician showed that the veteran complained of 
numbness in the left hand from the wrist down, mostly at 
night and early mornings, of four months duration.  The 
veteran attributed this numbness to the injury to the left 
hand in service.  On examination, the examiner noted a normal 
pulse on the left and good flush in the left hand after 
compression of the wrist.  Ulnar, median, and radial nerve 
function was normal.  There was no gross abnormality.  There 
was a spot at the base of the fourth phalanx the size of a 
quarter described as being numb.  The diagnosis was probably 
peripheral sensory neuritis, left hand.

A July 1960 VA X-ray report showed an old healed fracture 
present in the midshaft of the second metacarpal bone.  On a 
VA orthopedic examination in July 1960, the left hand 
appeared perfectly physiological.  The examiner could detect 
no abnormality objectively.  There was full range of motion 
and good strength in the hand.  There was no consistent 
evidence of loss of sensation on testing.  The diagnosis was 
well-healed fracture of the shaft of the second metacarpal.

A November 1985 VA outpatient report shows that the veteran 
complained of left hand trouble.  The assessment was 
degenerative arthritis of the left hand.

An November 1998 report from a private doctor, Russell D. 
Peterson, D.O., reflects that the veteran was seen with 
several complaints including left hand pain.

On a January 1999 VA Scars examination, the veteran provided 
a history of having had surgery on the left wrist in service 
in 1944 after a fracture.  He stated that he was stiff in the 
wrist.  On examination, the examiner noted that the left 
wrist was poorly movable where surgery was done with partial 
ankylosis.  There was a left wrist scar.  The diagnosis was 
osteoarthritis of the left wrist after fracture.

On a January 1999 VA Hand, Thumb, and Fingers examination 
report, the examiner noted the veteran's history of having 
broken his left hand in 1944.  The veteran reported that his 
hand now caused pain that ran up his arm, and he stated that 
at times he could hardly open and close it.  He stated that 
he had periods of flare-up, participated by weather and 
alleviated by heat.  He did not take any medication for it 
except Tylenol sometimes at night.

On physical examination, there was a very slight irregularity 
of the midshaft of the left second metacarpal.  There were no 
functional defects.  The tips of the fingers approximated the 
tip of the thumb, and the tips of the fingers approximated 
the median transverse fold of the palm exactly.  Grasping of 
objects with strength and dexterity was good.  The hand 
evaluated as a unit was well adapted for grasping, etc.  The 
veteran was right handed.  The diagnosis was healed fracture 
of the left second metacarpal with no loss of function due to 
pain.

A January 1999 VA X-ray report showed a healed left index 
finger metacarpal bone fracture.  No acute fracture was 
noted.  Mild first carpal metacarpal joint degenerative 
changes were seen.

An August 2000 VA General Medical examination report shows 
that the veteran reported a history of a fracture to the left 
hand in service which required surgery with implantation of 
pins in the hand which were removed later.  He stated that he 
was left with an aching sensation in his hand which was 
present constantly and was worse in bad weather; however, he 
was generally able to function with his hand.  He was able to 
take the cap off a bottle, to eat his food, etc.  On physical 
examination, the examiner noted that the left hand had full 
range of motion with some aching sensation on palpation and 
on range of motion.  Neurological examination of the hand was 
normal.  The impression was status post fracture of left hand 
with chronic pain.

The VA Schedule for Rating Disabilities provides ratings for 
favorable and unfavorable ankylosis of multiple fingers.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223 (2000).  
Ankylosis is "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint." Stedman's Medical Dictionary 93 (26th ed. 
1995).  The rating criteria provide that, in classifying the 
severity of ankylosis and limitation of motion of single 
digits and combinations of digits, certain rules will be 
observed including that, with only one joint of a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 cms.) of the median transverse fold of the palm; 
when so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.

In this case, the fracture of the left second metacarpal is 
rated under diagnostic code 5223 for rating favorable 
ankylosis of two digits of one hand.  Under this criteria, a 
20 percent rating is provided for favorable ankylosis of the 
thumb and index, middle, ring, and little fingers and for the 
index and middle, ring, or little fingers of the minor hand.  
A 10 percent rating is provided for favorable ankylosis of 
the middle and ring or little fingers and for the middle and 
little or ring and little fingers of the minor hand.  The 
ratings for codes 5220 through 5223 apply to favorable 
ankylosis or limited motion permitting flexion of the tips to 
within 2 inches (5.1 cms.) of the transverse fold of the 
palm.  Limitation of motion of less than 1 inch (2.5 cms.) in 
either direction is not considered disabling.

The Board notes that the veteran provided a history of having 
had surgery on the left wrist in service to the January 1999 
VA Scars examiner who found partial ankylosis of the left 
wrist on examination.  However, the service medical records 
do not show an injury to the wrist in service but rather show 
a fracture to the second metacarpal which is the bone in the 
palm of the hand that extends down from the index finger.  
See 38 C.F.R. § 4.71, Plate III (2000); see also Stedman's at 
223, 1030, 1097.  This fracture was treated by "closed" 
reduction which is a reduction by manipulation of bone 
without incision in the skin although the service medical 
records indicate that Kirschner wires or pins were employed 
to stabilize the fracture.  Stedman's at 1513.  Nevertheless, 
despite the finding of partial ankylosis of the wrist, the 
medical evidence of record does not show that the movement or 
function of the hand has been affected so as to warrant a 
compensable rating.

In this regard, the Board notes that no ankylosis or 
limitation of motion of the left hand has been found on any 
examinations in this case conducted over the years including 
the findings made by the January 1999 VA Scars examiner who 
noted partial ankylosis of the left wrist.  Moreover, the 
January 1999 VA Hand, Thumb, and Fingers examiner 
specifically noted that the tips of the fingers approximated 
the tip of the thumb, and the tips of the fingers 
approximated the median transverse fold of the palm exactly.  
Grasping of objects with strength and dexterity was good.  
The examiner also noted that there was no loss of function of 
the left hand due to pain.  These findings specifically 
address the relevant rating criteria in this case and show 
that the criteria for a compensable rating have not been met.  
Similarly, the August 2000 VA examiner noted that the veteran 
had full range of motion of the left hand and normal 
neurological function.  Thus, the veteran is shown to have 
limitation of motion of less than 1 inch (2.5 cms.) in either 
direction, and this is not considered disabling.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for a compensable rating 
for residuals of the fracture of the second metacarpal of the 
left hand, and the claim must be denied.

Appendectomy scar:  With regard to the claim for a 
compensable rating for an appendectomy scar, the Board notes 
that the service medical records show that the veteran 
underwent an appendectomy in service in June 1942 and the 
residual scar was noted on the separation examination report 
dated in November 1945.

Service connection has been in effect for the appendectomy 
scar since 1960.  A VA examiner noted in July 1960 that the 
veteran reported that he had his appendix removed while in 
the service in 1942 and that it had not given him any trouble 
since then.  On physical examination, the doctor noted a 
right rectus incision, well healed and nondisabling, about 
two inches long.  There was no indication of rupture or 
breaking through of the tissues.  The diagnosis was 
postoperative appendectomy scar, well healed, no herniation.

On the January 1999 VA Scars examination report, the examiner 
noted that the veteran reported that he had some pain around 
the appendectomy scar.  Although the examiner noted the 
presence of the scar in the right lower quadrant on 
examination, the examiner did not indicate whether the scar 
was tender or painful.

On the August 2000 VA General Medical examination report, the 
examiner noted that the veteran reported some aching 
sensation in the appendectomy scar area which was present off 
and on and usually lasted for about twenty minutes.  The 
veteran stated that he was able to continue his activities 
while having these symptoms.  On physical examination, the 
examiner noted that the scar appeared healed.  There was 
slight tenderness on palpation.  No adhesion to structures 
underneath seemed present.  There was no sign of 
inflammation.  The impression was status post appendectomy.

The appendectomy scar is rated under Diagnostic Code 7805 in 
the VA Schedule for Rating Disabilities where the rating is 
based on the limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).  However, 
under Diagnostic Code 7804, a 10 percent rating may be 
assigned for superficial scars that are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2000).  A note following this Diagnostic Code states 
that the 10 percent rating will be assigned, when the 
requirement are met, even though the location may be the tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.

Because the August 2000 VA examiner noted slight tenderness 
on palpation of the appendectomy scar on examination, the 
Board concludes that the requirements that the scar be tender 
and painful on objective demonstration have been met and a 10 
percent rating may be assigned for the scar under Diagnostic 
Code 7804.  No higher rating is provided for scars unless 
they resulted from third degree burns or disfigure the head, 
face, or neck.  Accordingly, the Board concludes that the 
requirements for a 10 percent rating, but not higher, have 
been met and that a 10 percent rating may be assigned for the 
appendectomy scar in this case.

Extraschedular ratings:  Examining the evidence to determine 
whether there is any basis for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), there is no indication 
that the disability picture associated either with the 
residuals of the fracture of the second metacarpal of the 
left hand or with the appendectomy scar is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for such 
disabilities.  These disabilities have not resulted in 
frequent hospitalization or marked interference with 
employment.  The evidence does not reflect other 
symptomatology associated with the veteran's 
service-connected disabilities which would warrant increased 
compensation, and there is simply no indication that symptoms 
attributable to these disabilities have resulted in such 
extreme impairment as to warrant an extraschedular 
evaluation.  Accordingly, ratings in excess of those assigned 
under 38 C.F.R. § 3.321(b)(1) are not warranted.

Veterans Claims Assistance Act of 2000:  The Board has 
considered whether, pursuant to the newly promulgated 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand is needed to apply these new 
provisions.  However, given the development accomplished in 
this case, to include affording the veteran multiple VA 
examinations and obtaining the available private and VA 
medical evidence, the Board concludes that the additional 
delay in the adjudication of this case which would result 
from a remand would not be justified.  The veteran has been 
provided with sufficient notice as to the evidence necessary 
to support his claims in the statement of the case, and there 
is no indication that there is any other evidence to be 
obtained or development to be accomplished which would assist 
in the adjudication of his claims.  


ORDER

An increased (compensable) rating for residuals of a 
fracture, second metacarpal, left hand, is denied.

An increased (compensable) disability rating of 10 percent 
for an appendectomy scar is granted, subject to the laws and 
regulations governing the payment of monetary awards.



		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

